THE                  ATTORNEY               GENERAL
                                             OFmXAS
                                            AUSTIN   aa.Texas

  WI&      WILSON
A-L-rORNEY    GENE-I.                        June 7, 1962



    Mr. Fred E. West                                 Opinion No. WW-1350
    County Attorney
    Lubbock County                                   Re:    Whether the property described
    Lubbock, Texas                                          and owned by the City of Lub-
                                                            bock is exempt from ad valorem
    Dear Mr. West:                                          taxation under the stated facts.
           You have requested our opinion on the following question:
                        II
                            Is municipal property owned
                             .   .   .

                  by the City of Lubbock exempt from taxa-
                  tion under the laws of the State of Texas
                  under the facts as above stated?"
           You gave us the statement of facts as follows:
                     "Certain property owned by the
                  City of Lubbock is platted by the
                  City of Lubbock in installments and
                  is known as Manhattan Heights Addi-
                  tion to the City of Lubbock, Lubbock
                  County, Texas. Title to said platted
                  property is held by the City of Lub-
                  bock pending sale by the Southeast
                  Lubbock Development Corporation to
                  a purchaser, and the receipt by the
                  City of Lubbock of the consideration
                  paid by the purchaser for the lot
                  in Manhattan Heights Addition which
                  is involved in the sales transaction."
           Later you submitted additional facts as follows:
                     "The City acquired this property
                  from Sid Caraway and To1 C,-iraway by
                  warranty deed for valuable considera-
                  tion, said deed being dated August    14,
                  1925, . .  * and a portion of the   pro-
                  perty was a;quired from W. B. Price
                  and wife, Viola Justus Price, by warranty
                  deed dated March 10, 1953,. . .
                     I!
                      . . .
Mr. Fred E. West, Page 2                    Opinion No. WW-1350


            "The City acquired the Czaway
         property for the purpose of using
         it as a dump ground in the interest
         of public health and sanitation. The
         City acquired the Price property to
         be platted and developed for: 'The
         establishment of a housing develop-
         ment on a non-profit basis for the
         alleviation of dangerous health condi-
         tions and over-crowdedness in slum
         areas in the City of Lubbock. No pro-
         fit shall ever be realized by any per-
         son from the operation of this stated
         business, all in accordance with Sub-
         division 2, Article 1302, Revised
         Civil Statutes'; said purpose being
         taken and quoted from the Charter of
         Southeast Lubbock Development Corpora-
         tion. As stated before in the Origi-
         nal 'STATEMENT OF FACTS' title to said
         platted property is held by the City
         of Lubbock pending sale by the South-
         east Lubbock Development Corporation
         to a purchaser, and the receipt by
         the City of Lubbock of the considera-
         tion paid by the purchaser for the lot
         in Manhattan Heights Addition which
         is involved in the sales transaction.
            II
             . . .
            "From time of acquisition until 1953
         the City used the property purchased
         from the Caraways as a dump ground in
         the interest of public health and sani-
         tation and in 1953 the decision was
         made by the City to devote the property
         purchased from the Caraways and the pro-
         perty just purchased from the Prices to
         the uses and purposes above-quoted from
         the Charter of Southeast Lubbock Develop-
         ment Corporation."
     This office has held in numerous opinions that property
owned by a municipal corporation and held or used for public
purposes is exempt from taxation.
     The following is quoted from Opinion No. ~~-281 rendered
by this office under date of October 17, 1957:
     .#   -




Mr. Fred E. Nest, Page 3                    Opinion No. WW-1350


             "Sec. 2, Art. VIII, of the Texas
          Constitution provides in part:
             "'but the legislature may, by general
          laws, exempt from taxation public property
          used for public purposes.'
             "Sec. 9, Art. XI, of the Constitution
          of Texas, provides In part:
             "'The property of counties, cities
          and towns, owned and held only for pub-
          lic purposes, such as public buildings
          and the sites therefor, fire engines
          and the furniture thereof, and all pro-
          perty used, or intended for extinguish-
          ing fires, public grounds and all other
          property devoted exclusively to the use
          and benefit of the public shall be
          exempt from forced saie and from taxa-
          tion, ***.I
             "Article 7150, V.C.S. provides that
          the following property is exempt from
          taxation:
              " 1. . .

             "ISee. 4. All property, whether real
          or personal, belonging exclusively to
          this State, or any political subdivision
          thereof,***.'
             "You will note that Sec. 4, of Article
          7150, w-a,   purports to exempt all pro-
          perty, whether real or personal, belonging
          exclusively to this State, or any politi-
          cal subdivision thereof and does not contain
          the restriction that such property to be
          exempt must be used for public purposes.
          Counties and cities are political subdivi-
          sions of the State. However, Sec. 2 of
          Art. VIII, supra, of the Constitution
          only gives the Legislature the authority
          to exempt such property when used for pub.-
          lit purposes. Therefore Sec. 4 is inopera-
          tive insofar as it purports to exempt pub-
          lic property regardless of its use in vio-
          lation of said Sec. 2, Art. VIII of the
                                                         -   -




Mr. Fred E. West, Page 4                      Opinion No. WW-1350


            Constitution, but is valid insofar as it
            exempts public property used for public
            gy;ygyl    City of Abilene v. State, 113
                      .71

     Under the facts stated in your request, it appears that
this property has been devoted to public use from the time it
was acquired by the City of Lubbock; and, therefore, in con-
formity with opinions heretofore rendered by this office and
the courts of this State, we are of the opinion that this pro-
perty is being used for a public purpose and is exempt from
taxation,
                           SUMMARY
          Property acquired by a city initially as
     a dump ground and later devoted to a housing pro-
     ject for public improvements, and other property
     acquired for purpose of a housing project to elim-
     inate slums and for public health purposes is
     being used for a public purpose and therefore
     exempt from ad valorem taxes.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas



                                         J. H. Broadhurst
                                         Assistant

JHB:jp
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Henry Braswell
Jerry Roberts
Grundy Williams
J. C. Davis
REVIEWED FOR THE ATTORNEY GENERAL
By: Houghton Brownlee, Jr.